EXHIBIT 10.1
 
Ideation Acquisition Corp.
1990 S. Bundy Drive, Suite 620
Los Angeles, CA 90025
 
September 8, 2009
 
To the Investors Listed on Exhibit A Hereto (“Investors”)
 
Re:  Exchange of Securities of SearchMedia Holdings Limited
 
Ladies and Gentlemen:
 
Reference is made to the Agreement and Plan of Merger, Conversion and Share
Exchange, dated as of March 31, 2009, by and among Ideation Acquisition Corp.
(“Ideation”), SearchMedia International Limited (“SM Cayman”) and the other
parties named therein, as amended and as may be further amended from time to
time (the “Agreement”). All capitalized terms used but not defined herein shall
have the definitions set forth in the Agreement.
 
For a period of two years from and after the Closing Date, if ID Cayman issues,
on any one or more occasions, any preferred shares and/or other equity security
(or any security convertible into or exchangeable or exercisable for preferred
shares and/or other equity security) (a “Financing”), then each of the
undersigned Investors (and its successors, assigns and transferees) shall have
the right to cause ID Cayman to repurchase its Acquired Shares (as converted
into ID Cayman Shares pursuant to the Conversion), Warrant Shares and Note
Shares in exchange for new securities of the same class or series of preferred
shares and/or other equity securities issued pursuant to such Financing (“New
Securities”) on the same terms and conditions of such Financing; provided that
each such Acquired Share, Warrant Share and Note Share shall be valued at
$7.8815 per share for purposes of calculating the number of New Securities to be
issued to such Investor (subject to adjustment for share splits, dividends,
recapitalizations, and other similar events). Each such Investor will be
entitled to all the same rights and privileges as the participants in such
Financing on a pari passu basis. Notwithstanding the foregoing, the undersigned
Investors, as a group, may only exchange a number of such shares with an
aggregate dollar value equal to the aggregate dollar amount of New Securities
sold in the Financing.
 
The undersigned Investors may exercise the exchange rights set forth in this
letter upon any successive Financing that closes within two years after the
Closing Date with respect to (a) any New Securities received upon any prior
exchange hereunder and (b) any Acquired Shares (as converted into ID Cayman
Shares pursuant to the Conversion), Warrant Shares and Note Shares not
previously exchanged pursuant to this letter. The valuation of New Securities
being exchanged in connection with such successive financing shall be based upon
the valuation of such shares at the time of issuance, plus all accrued and
unpaid dividends, interest or other payment rights (all subject to adjustment
for share splits, dividends, recapitalizations, and other similar events).
Ideation hereby agrees that it will provide the undersigned Investors with
thirty (30) days advance written notice of any proposed Financing, and each such
Investor shall have a period of twenty-five (25) days after receipt of such
notice to elect to exchange all or any portion of its securities hereunder by
written notice to ID Cayman. Notices shall be provided hereunder in the same
manner provided in the Agreement, to ID Cayman at the address of its principal
office and to the Investors at the addresses set forth in Exhibit A hereto.
 
On or prior to the Closing, Ideation shall sign a counterpart of this Agreement
with each other Person who acquires Acquired Shares or who will acquire at or
after the Closing any Warrant Shares or Note Shares, and such Persons shall be
deemed “Investors” hereunder.
 
In the event that the Agreement is terminated, this letter agreement shall also
terminate and be of no force or effect. Furthermore, this letter agreement is
enforceable by any Investor who is a signatory hereto, regardless of whether or
not it has been signed by any other Investor.


1



--------------------------------------------------------------------------------



 



Please indicate your consent to the aforementioned by signing this letter in the
space indicated below and returning it to Ideation.
 
Very truly yours,
 
IDEATION ACQUISITION CORP.
 

  By: 
/s/  Robert N. Fried


Name:     Robert N. Fried

  Title:  President and Chief Executive

Officer
ACKNOWLEDGED AND AGREED
this 8th day of September, 2009:
 
Frost Gamma Investments Trust
 

By: 
/s/  Phillip Frost
 


Name:     Phillip Frost

  Title:  Trustee  

 
The Frost Group, LLC
 

By: 
/s/  Steven D. Rubin
 


Name:     Steven D. Rubin

  Title:  Member  

 
Linden Ventures II (BVI), Ltd.
 

By: 
/s/  Craig Jarvis
 


Name:     Craig Jarvis

  Title:  Authorized Signatory  


2



--------------------------------------------------------------------------------



 



China Seed Ventures, L.P.
 

By: 
/s/  Earl Ching-Hwa Yen
 


Name:     Earl Ching-Hwa Yen
 
/s/  Qinying Liu

Qinying Liu
 
/s/  Le Yang

Le Yang
 
/s/  Xuebao Yang

Xuebao Yang
 
/s/  Min Wu

Min Wu
 
Chardan Securities LLC
 

By: 
/s/  Kerry Propper
 


Name:     Kerry Propper

  Title:   

 
/s/  Min Wu

Min Wu
 
/s/  Robert Fried

Robert Fried
 
/s/  Rao Uppaluri

Rao Uppaluri
 
Halpryn Capital Partners LLC
 

By: 
/s/  Glenn Halpryn
 


Name:     Glenn Halpryn

  Title:  Managing Member  


3



--------------------------------------------------------------------------------



 



Exhibit A
 
Investors
 
Frost Gamma Investments Trust
c/o Frost Administrative Services, Inc.
4400 Biscayne Boulevard, 15th Floor
Miami, Florida 33137
 
The Frost Group, LLC
4400 Biscayne Boulevard, 15th Floor
Miami, Florida 33137
New York, New York 10022
 
China Seed Ventures, L.P.
Rm. 104, Bldg. 18
No. 800 Huashan Road
Shanghai, 200050, China
 
Qinying Liu
Room 4B, Yinglong Building
No. 1358 Yan An Road West
Shanghai 200052, China
 
Le Yang
Room 4B, Yinglong Building
No. 1358 Yan An Road West
Shanghai 200052, China
 
Xuebao Yang
Room 4B, Yinglong Building
No. 1358 Yan An Road West
Shanghai 200052, China
 
Jianhai Huang
Room 4B, Yinglong Building
No. 1358 Yan An Road West
Shanghai 200052, China
 
Halpryn Capital Partners LLC
4400 Biscayne Boulevard, Suite 950
Miami, Florida 33137


 
Linden Ventures II (BVI), Ltd.
c/o Linden Advisors
590 Madison Avenue, 15th Floor
 
Rao Uppaluri
4400 Biscayne Boulevard, 15th Floor
Miami, Florida 33137
 

Robert Fried
4400 Biscayne Boulevard, 15th Floor
Miami, Florida 33137
 

Chardan Securities LLC
17 State Street, Suite 1600
New York, NY 10004
 
Min Wu
Room 4B, Yinglong Building
No. 1358 Yan An Road West
Shanghai 200052, China


4